UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21861 AMERICAN CENTURY GROWTH FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 07-31 Date of reporting period: 07-01-2009 - 06-30-2010 Item 1.Proxy Voting Record. Legacy Focused Large Cap 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linda G. Alvarado For For Management 2 Elect Director George W. Buckley For For Management 3 Elect Director Vance D. Coffman For For Management 4 Elect Director Michael L. Eskew For For Management 5 Elect Director W. James Farrell For For Management 6 Elect Director Herbert L. Henkel For For Management 7 Elect Director Edward M. Liddy For For Management 8 Elect Director Robert S. Morrison For For Management 9 Elect Director Aulana L. Peters For For Management 10 Elect Director Robert J. Ulrich For For Management 11 Ratify Auditors For For Management 12 Amend Omnibus Stock Plan For Against Management 13 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 23, 2010 Meeting Type: Annual Record Date: FEB 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R.J. Alpern For For Management 1.2 Elect Director R.S. Austin For For Management 1.3 Elect Director W.M. Daley For Withhold Management 1.4 Elect Director W.J. Farrell For Withhold Management 1.5 Elect Director H.L. Fuller For Withhold Management 1.6 Elect Director W.A. Osborn For Withhold Management 1.7 Elect Director D.A.L. Owen For For Management 1.8 Elect Director R.S. Roberts For For Management 1.9 Elect Director S.C. Scott, III For For Management 1.10 Elect Director W.D. Smithburg For Withhold Management 1.11 Elect Director G.F. Tilton For For Management 1.12 Elect Director M.D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 4 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Robert Hernandez as Director For Against Management 1.2 Elect Peter Menikoff as Director For Against Management 1.3 Elect Robert Ripp as Director For Against Management 1.4 Elect Theodore Shasta as Director For For Management 2 Amend Articles Re: Treatment of For For Management Abstentions and Broker Non-Votes 3.1 Approve Annual Report For For Management 3.2 Accept Statutory Financial Statements For For Management 3.3 Accept Consolidated Financial For For Management Statements 4 Approve Allocation of Income and For For Management Omission of Dividends 5 Approve Discharge of Board and Senior For For Management Management 6 Approve Creation of CHF 4.4 Billion For For Management Pool of Capital without Preemptive Rights 7.1 Ratify PricewaterhouseCoopers AG as For For Management Auditors 7.2 Ratify PricewaterhouseCoopers LLC as For For Management Independent Registered Public Accounting Firm 7.3 Ratify BDO AG as Special Auditors For For Management 8 Amend 2004 Long-Term Incentive Plan For Against Management 9 Approve Reduction in Share Capital and For For Management Capital Repayment of $1.32 per Share AMAZON.COM, INC. Ticker: AMZN Security ID: 023135106 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jeffrey P. Bezos For For Management 2 Elect Director Tom A. Alberg For For Management 3 Elect Director John Seely Brown For For Management 4 Elect Director William B. Gordon For For Management 5 Elect Director Alain Monie For For Management 6 Elect Director Thomas O. Ryder For For Management 7 Elect Director Patricia Q. Stonesifer For For Management 8 Ratify Auditors For For Management 9 Report on Political Contributions Against Against Shareholder AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: APR 26, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel F. Akerson For For Management 1.2 Elect Director Charlene Barshefsky For For Management 1.3 Elect Director Ursula M. Burns For For Management 1.4 Elect Director Kenneth I. Chenault For For Management 1.5 Elect Director Peter Chernin For For Management 1.6 Elect Director Jan Leschly For For Management 1.7 Elect Director Richard C. Levin For For Management 1.8 Elect Director Richard A. McGinn For For Management 1.9 Elect Director Edward .D. Miller For For Management 1.10 Elect Director Steven S. Reinemund For For Management 1.11 Elect Director Robert D. Walter For For Management 1.12 Elect Director Ronald A. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 4 Provide for Cumulative Voting Against For Shareholder 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 6 Stock Retention/Holding Period Against For Shareholder ANGLOGOLD ASHANTI LTD Ticker: AGA Security ID: 035128206 Meeting Date: JUL 30, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Place 15,384,615 Ord. Shares in Auth. For For Management But Unissued Share Cap. Under the Control of Directors and Allot Such Shares for Purpose of Conversion of USD 732,500,000 3.5 Percent Convertible Bonds Due 2014 Issued by AngloGold Ashanti Holdings Finance plc APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 25, 2010 Meeting Type: Annual Record Date: DEC 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William V. Campbell For For Management 1.2 Elect Director Millard S. Drexler For For Management 1.3 Elect Director Albert A. Gore, Jr. For For Management 1.4 Elect Director Steven P. Jobs For For Management 1.5 Elect Director Andrea Jung For For Management 1.6 Elect Director Arthur D. Levinson For For Management 1.7 Elect Director Jerome B. York For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Non-Employee Director Omnibus For For Management Stock Plan 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Ratify Auditors For For Management 6 Prepare Sustainability Report Against Against Shareholder 7 Establish Other Board Committee Against Against Shareholder COACH, INC. Ticker: COH Security ID: 189754104 Meeting Date: NOV 5, 2009 Meeting Type: Annual Record Date: SEP 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lew Frankfort For For Management 1.2 Elect Director Susan Kropf For For Management 1.3 Elect Director Gary Loveman For For Management 1.4 Elect Director Ivan Menezes For For Management 1.5 Elect Director Irene Miller For For Management 1.6 Elect Director Michael Murphy For For Management 1.7 Elect Director Jide Zeitlin For For Management 2 Amend Omnibus Stock Plan For For Management 3 Report on Ending Use of Animal Fur in Against Against Shareholder Products COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION Ticker: CTSH Security ID: 192446102 Meeting Date: JUN 1, 2010 Meeting Type: Annual Record Date: APR 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John E. Klein For For Management 2 Elect Director Lakshmi Narayanan For For Management 3 Elect Director Maureen Breakiron-Evans For For Management 4 Amend Qualified Employee Stock Purchase For For Management Plan 5 Ratify Auditors For For Management DOW CHEMICAL COMPANY, THE Ticker: DOW Security ID: 260543103 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Arnold A. Allemang For For Management 2 Elect Director Jacqueline K. Barton For For Management 3 Elect Director James A. Bell For For Management 4 Elect Director Jeff M. Fettig For For Management 5 Elect Director Barbara H. Franklin For For Management 6 Elect Director John B. Hess For For Management 7 Elect Director Andrew N. Liveris For For Management 8 Elect Director Paul Polman For For Management 9 Elect Director Dennis H. Reilley For For Management 10 Elect Director James M. Ringler For For Management 11 Elect Director Ruth G. Shaw For For Management 12 Elect Director Paul G. Stern For For Management 13 Ratify Auditors For For Management 14 Provide Right to Call Special Meeting For For Management 15 Report on Environmental Remediation in Against Against Shareholder Midland Area 16 Stock Retention/Holding Period Against Against Shareholder 17 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation FRANKLIN RESOURCES, INC. Ticker: BEN Security ID: 354613101 Meeting Date: MAR 16, 2010 Meeting Type: Annual Record Date: JAN 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Samuel H. Armacost For For Management 1.2 Elect Director Charles Crocker For For Management 1.3 Elect Director Joseph R. Hardiman For For Management 1.4 Elect Director Robert D. Joffe For For Management 1.5 Elect Director Charles B. Johnson For For Management 1.6 Elect Director Gregory E. Johnson For For Management 1.7 Elect Director Rupert H. Johnson, Jr. For For Management 1.8 Elect Director Thomas H. Kean For For Management 1.9 Elect Director Chutta Ratnathicam For For Management 1.10 Elect Director Peter M. Sacerdote For For Management 1.11 Elect Director Laura Stein For For Management 1.12 Elect Director Anne M. Tatlock For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Adkerson For For Management 1.2 Elect Director Robert J. Allison, Jr. For For Management 1.3 Elect Director Robert A. Day For For Management 1.4 Elect Director Gerald J. Ford For For Management 1.5 Elect Director H. Devon Graham, Jr. For For Management 1.6 Elect Director Charles C. Krulak For For Management 1.7 Elect Director Bobby Lee Lackey For For Management 1.8 Elect Director Jon C. Madonna For For Management 1.9 Elect Director Dustan E. McCoy For For Management 1.10 Elect Director James R. Moffett For For Management 1.11 Elect Director B.M. Rankin, Jr. For For Management 1.12 Elect Director Stephen H. Siegele For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Request Director Nominee with Against For Shareholder Environmental Qualifications 5 Stock Retention/Holding Period Against For Shareholder GENERAL DYNAMICS CORPORATION Ticker: GD Security ID: 369550108 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Nicholas D. Chabraja For For Management 2 Elect Director James S. Crown For For Management 3 Elect Director William P. Fricks For For Management 4 Elect Director Jay L. Johnson For For Management 5 Elect Director George A. Joulwan For For Management 6 Elect Director Paul G. Kaminski For For Management 7 Elect Director John M. Keane For For Management 8 Elect Director Lester L. Lyles For For Management 9 Elect Director William A. Osborn For For Management 10 Elect Director Robert Walmsley For For Management 11 Ratify Auditors For For Management 12 Report on Space-based Weapons Program Against Against Shareholder GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eric Schmidt For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Larry Page For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director John L. Hennessy For For Management 1.6 Elect Director Ann Mather For For Management 1.7 Elect Director Paul S. Otellini For For Management 1.8 Elect Director K. Ram Shriram For For Management 1.9 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Prepare Sustainability Report Against Against Shareholder 5 Adopt Principles for Online Advertising Against Against Shareholder 6 Amend Human Rights Policies Regarding Against Against Shareholder Chinese Operations HONEYWELL INTERNATIONAL INC. Ticker: HON Security ID: 438516106 Meeting Date: APR 26, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gordon M. Bethune For For Management 2 Elect Director Kevin Burke For For Management 3 Elect Director Jaime Chico Pardo For For Management 4 Elect Director David M. Cote For For Management 5 Elect Director D. Scott Davis For For Management 6 Elect Director Linnet F. Deily For For Management 7 Elect Director Clive R. Hollick For For Management 8 Elect Director George Paz For For Management 9 Elect Director Bradley T. Sheares For For Management 10 Elect Director Michael W. Wright For For Management 11 Ratify Auditors For For Management 12 Provide Right to Call Special Meeting For For Management 13 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 14 Provide Right to Act by Written Consent Against For Shareholder 15 Require Independent Board Chairman Against Against Shareholder 16 Review and Amend Code of Conduct to Against Against Shareholder Include Human Rights INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director A. J. P. Belda For For Management 2 Elect Director C. Black For For Management 3 Elect Director W. R. Brody For For Management 4 Elect Director K. I. Chenault For For Management 5 Elect Director M. L. Eskew For For Management 6 Elect Director S. A. Jackson For For Management 7 Elect Director A. N. Liveris For For Management 8 Elect Director W. J. McNerney, Jr. For For Management 9 Elect Director T. Nishimuro For For Management 10 Elect Director J. W. Owens For For Management 11 Elect Director S. J. Palmisano For For Management 12 Elect Director J. E. Spero For For Management 13 Elect Director S. Taurel For For Management 14 Elect Director L. H. Zambrano For For Management 15 Ratify Auditors For For Management 16 Adopt Policy on Bonus Banking Against Against Shareholder 17 Provide for Cumulative Voting Against For Shareholder 18 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 19 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation KIMBERLY-CLARK CORPORATION Ticker: KMB Security ID: 494368103 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John R. Alm For For Management 2 Elect Director Dennis R. Beresford For For Management 3 Elect Director John F. Bergstrom For For Management 4 Elect Director Abelardo E. Bru For For Management 5 Elect Director Robert W. Decherd For For Management 6 Elect Director Thomas J. Falk For For Management 7 Elect Director Mae C. Jemison, M.D. For For Management 8 Elect Director James M. Jenness For For Management 9 Elect Director Ian C. Read For For Management 10 Elect Director Linda Johnson Rice For For Management 11 Elect Director Marc J. Shapiro For For Management 12 Elect Director G. Craig Sullivan For For Management 13 Ratification Of Auditors For For Management 14 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings MEDCO HEALTH SOLUTIONS, INC. Ticker: MHS Security ID: 58405U102 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Howard W. Barker, Jr. For For Management 2 Elect Director John L. Cassis For For Management 3 Elect Director Michael Goldstein For For Management 4 Elect Director Charles M. Lillis For For Management 5 Elect Director Myrtle S. Potter For For Management 6 Elect Director William L. Roper For For Management 7 Elect Director David B. Snow, Jr. For For Management 8 Elect Director David D. Stevens For Against Management 9 Elect Director Blenda J. Wilson For For Management 10 Ratify Auditors For For Management 11 Provide Right to Call Special Meeting For For Management MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leslie A. Brun For For Management 2 Elect Director Thomas R. Cech For For Management 3 Elect Director Richard T. Clark For For Management 4 Elect Director Thomas H. Glocer For For Management 5 Elect Director Steven F. Goldstone For For Management 6 Elect Director William B. Harrison, Jr. For For Management 7 Elect Director Harry R. Jacobson For For Management 8 Elect Director William N. Kelley For For Management 9 Elect Director C. Robert Kidder For For Management 10 Elect Director Rochelle B. Lazarus For For Management 11 Elect Director Carlos E. Represas For For Management 12 Elect Director Patricia F. Russo For For Management 13 Elect Director Thomas E. Shenk For For Management 14 Elect Director Anne M. Tatlock For For Management 15 Elect Director Craig B. Thompson For For Management 16 Elect Director Wendell P. Weeks For For Management 17 Elect Director Peter C. Wendell For For Management 18 Ratify Auditors For For Management 19 Approve Omnibus Stock Plan For Against Management 20 Approve Non-Employee Director Omnibus For For Management Stock Plan MOBILE TELESYSTEMS OJSC Ticker: MTSI Security ID: 607409109 Meeting Date: OCT 22, 2009 Meeting Type: Special Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Meeting Procedures For For Management 2 Approve Related-Party Transaction Re: For For Management Loan Agreement with ING Bank NV (London Branch) NOBLE CORPORATION Ticker: NE Security ID: H5833N103 Meeting Date: OCT 29, 2009 Meeting Type: Special Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Director Gordon T. Hall For Did Not Vote Management 1.2 Director Jon A. Marshall For Did Not Vote Management 2 Approval Of The Amendment And For Did Not Vote Management Restatement Of The Noble Corporation 1991 Stock Option And Restricted Stock Plan effective As Of October 29, 2009 NOBLE CORPORATION Ticker: NE Security ID: H5833N103 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1a Reelect Michael Cawley as Director For Did Not Vote Management 1b Reelect Gordon Hall as Director For Did Not Vote Management 1c Reelect Jack Little as Director For Did Not Vote Management 2 Approve Creation of CHF 663.0 Million For Did Not Vote Management Pool of Capital without Preemptive Rights 3 Approve CHF 143.7 Million Reduction in For Did Not Vote Management Share Capital and Capital Repayment of CHF 0.52 per Share 4 Approve CHF 154.7 Million Reduction in For Did Not Vote Management Share Capital and Capital Repayment of CHF 0.56 per Share 5 Ratify PricewaterhouseCoopers LLP as For Did Not Vote Management Independent Registered Public Accounting Firm and PricewaterhouseCoopers AG as Statutory Auditor 6 Accept Financial Statements and For Did Not Vote Management Statutory Reports 7 Approve Discharge of Board and Senior For Did Not Vote Management Management NOVARTIS AG Ticker: NOVN Security ID: 66987V109 Meeting Date: FEB 26, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports, Including Remuneration Report 2 Approve Discharge of Board and Senior For Did Not Vote Management Management 3 Approve Allocation of Income and For Did Not Vote Management Dividends of CHF 2.10 per Share 4.1 Amend Articles Re: Compliance with For Did Not Vote Management Swiss Federal Act on Intermediated Securites 4.2 Amend Articles Re: Introduction of a For Did Not Vote Management Consultative Resolution on the Remuneration System 5.1 Reelect Marjorie M.T. Yang as Director For Did Not Vote Management 5.2 Reelect Daniel Vasella as Director For Did Not Vote Management 5.3 Reelect Hans-Joerg Rudloff as Director For Did Not Vote Management 6 Ratify PricewaterhouseCoopers as For Did Not Vote Management Auditors 7 Additional And/or Counter-proposals For Did Not Vote Management Presented At The Meeting PRECISION CASTPARTS CORP. Ticker: PCP Security ID: 740189105 Meeting Date: AUG 11, 2009 Meeting Type: Annual Record Date: JUN 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark Donegan For Withhold Management 1.2 Elect Director Vernon E. Oechsle For Withhold Management 1.3 Elect Director Rick Schmidt For Withhold Management 2 Ratify Auditors For For Management RAYTHEON COMPANY Ticker: RTN Security ID: 755111507 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: APR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Vernon E. Clark For For Management 2 Elect Director John M. Deutch For For Management 3 Elect Director Stephen J. Hadley For For Management 4 Elect Director Frederic M. Poses For For Management 5 Elect Director Michael C. Ruettgers For For Management 6 Elect Director Ronald L. Skates For For Management 7 Elect Director William R. Spivey For For Management 8 Elect Director Linda G. Stuntz For For Management 9 Elect Director William H. Swanson For For Management 10 Ratify Auditors For For Management 11 Provide Right to Call Special Meeting For For Management 12 Approve Omnibus Stock Plan For Against Management 13 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 14 Submit SERP to Shareholder Vote Against For Shareholder 15 Provide Right to Act by Written Consent Against For Shareholder RESEARCH IN MOTION LTD Ticker: RIM Security ID: 760975102 Meeting Date: JUL 14, 2009 Meeting Type: Annual Record Date: MAY 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mike Lazaridis For For Management 1.2 Elect Director James Estill For For Management 1.3 Elect Director David Kerr For For Management 1.4 Elect Director Roger Martin For For Management 1.5 Elect Director John Richardson For For Management 1.6 Elect Director Barbara Stymiest For For Management 1.7 Elect Director John Wetmore For For Management 2 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration REYNOLDS AMERICAN INC. Ticker: RAI Security ID: 761713106 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martin D. Feinstein For For Management 1.2 Elect Director Susan M. Ivey For For Management 1.3 Elect Director Lionel L. Nowell, III For For Management 1.4 Elect Director Neil R. Withington For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors Against For Shareholder 4 Stock Retention/Holding Period Against Against Shareholder 5 Amend Marketing Material to Disclose Against Against Shareholder Truthful Data on Health Risks 6 Adopt Human Rights Protocols for Against Against Shareholder Company and Suppliers TEXAS INSTRUMENTS INCORPORATED Ticker: TXN Security ID: 882508104 Meeting Date: APR 15, 2010 Meeting Type: Annual Record Date: FEB 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director R.W. Babb, Jr. For For Management 2 Elect Director D.L. Boren For For Management 3 Elect Director D.A. Carp For For Management 4 Elect Director C.S. Cox For For Management 5 Elect Director D.R. Goode For For Management 6 Elect Director S.P. MacMillan For For Management 7 Elect Director P.H. Patsley For For Management 8 Elect Director W.R. Sanders For For Management 9 Elect Director R.J. Simmons For For Management 10 Elect Director R.K. Templeton For For Management 11 Elect Director C.T. Whitman For For Management 12 Ratify Auditors For For Management WELLPOINT, INC. Ticker: WLP Security ID: 94973V107 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Sheila P. Burke For For Management 2 Elect Director George A. Schaefer, Jr. For For Management 3 Elect Director Jackie M. Ward For For Management 4 Ratify Auditors For For Management 5 Report on Conversion to Non-Profit Against Against Shareholder Status 6 Report on Lobbying Expenses Against Against Shareholder 7 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 8 Reincorporate in Another State [from Against For Shareholder Indiana to Delaware] Legacy Large Cap 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linda G. Alvarado For For Management 2 Elect Director George W. Buckley For For Management 3 Elect Director Vance D. Coffman For For Management 4 Elect Director Michael L. Eskew For For Management 5 Elect Director W. James Farrell For For Management 6 Elect Director Herbert L. Henkel For For Management 7 Elect Director Edward M. Liddy For For Management 8 Elect Director Robert S. Morrison For For Management 9 Elect Director Aulana L. Peters For For Management 10 Elect Director Robert J. Ulrich For For Management 11 Ratify Auditors For For Management 12 Amend Omnibus Stock Plan For Against Management 13 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 23, 2010 Meeting Type: Annual Record Date: FEB 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R.J. Alpern For For Management 1.2 Elect Director R.S. Austin For For Management 1.3 Elect Director W.M. Daley For Withhold Management 1.4 Elect Director W.J. Farrell For Withhold Management 1.5 Elect Director H.L. Fuller For Withhold Management 1.6 Elect Director W.A. Osborn For Withhold Management 1.7 Elect Director D.A.L. Owen For For Management 1.8 Elect Director R.S. Roberts For For Management 1.9 Elect Director S.C. Scott, III For For Management 1.10 Elect Director W.D. Smithburg For Withhold Management 1.11 Elect Director G.F. Tilton For For Management 1.12 Elect Director M.D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 4 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings AMAZON.COM, INC. Ticker: AMZN Security ID: 023135106 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jeffrey P. Bezos For For Management 2 Elect Director Tom A. Alberg For For Management 3 Elect Director John Seely Brown For For Management 4 Elect Director William B. Gordon For For Management 5 Elect Director Alain Monie For For Management 6 Elect Director Thomas O. Ryder For For Management 7 Elect Director Patricia Q. Stonesifer For For Management 8 Ratify Auditors For For Management 9 Report on Political Contributions Against Against Shareholder AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: APR 26, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel F. Akerson For For Management 1.2 Elect Director Charlene Barshefsky For For Management 1.3 Elect Director Ursula M. Burns For For Management 1.4 Elect Director Kenneth I. Chenault For For Management 1.5 Elect Director Peter Chernin For For Management 1.6 Elect Director Jan Leschly For For Management 1.7 Elect Director Richard C. Levin For For Management 1.8 Elect Director Richard A. McGinn For For Management 1.9 Elect Director Edward .D. Miller For For Management 1.10 Elect Director Steven S. Reinemund For For Management 1.11 Elect Director Robert D. Walter For For Management 1.12 Elect Director Ronald A. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 4 Provide for Cumulative Voting Against For Shareholder 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 6 Stock Retention/Holding Period Against For Shareholder APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 25, 2010 Meeting Type: Annual Record Date: DEC 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William V. Campbell For For Management 1.2 Elect Director Millard S. Drexler For For Management 1.3 Elect Director Albert A. Gore, Jr. For For Management 1.4 Elect Director Steven P. Jobs For For Management 1.5 Elect Director Andrea Jung For For Management 1.6 Elect Director Arthur D. Levinson For For Management 1.7 Elect Director Jerome B. York For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Non-Employee Director Omnibus For For Management Stock Plan 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Ratify Auditors For For Management 6 Prepare Sustainability Report Against Against Shareholder 7 Establish Other Board Committee Against Against Shareholder BED BATH & BEYOND INC. Ticker: BBBY Security ID: 075896100 Meeting Date: JUN 29, 2010 Meeting Type: Annual Record Date: MAY 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Warren Eisenberg For For Management 2 Elect Director Leonard Feinstein For For Management 3 Elect Director Steven H. Temares For For Management 4 Elect Director Dean S. Adler For For Management 5 Elect Director Stanley F. Barshay For For Management 6 Elect Director Klaus Eppler For For Management 7 Elect Director Patrick R. Gaston For For Management 8 Elect Director Jordan Heller For For Management 9 Elect Director Victoria A. Morrison For For Management 10 Ratify Auditors For For Management BROADCOM CORPORATION Ticker: BRCM Security ID: 111320107 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joan L. Amble For For Management 1.2 Elect Director Nancy H. Handel For For Management 1.3 Elect Director Eddy W. Hartenstein For For Management 1.4 Elect Director John E. Major For For Management 1.5 Elect Director Scott A. McGregor For For Management 1.6 Elect Director William T. Morrow For For Management 1.7 Elect Director Robert E. Switz For For Management 2 Ratify Auditors For For Management CAPITAL ONE FINANCIAL CORPORATION Ticker: COF Security ID: 14040H105 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Ronald Dietz For For Management 2 Elect Director Lewis Hay, III For For Management 3 Elect Director Mayo A. Shattuck III For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 6 Stock Retention/Holding Period Against Against Shareholder 7 Declassify the Board of Directors Against For Shareholder COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION Ticker: CTSH Security ID: 192446102 Meeting Date: JUN 1, 2010 Meeting Type: Annual Record Date: APR 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John E. Klein For For Management 2 Elect Director Lakshmi Narayanan For For Management 3 Elect Director Maureen Breakiron-Evans For For Management 4 Amend Qualified Employee Stock Purchase For For Management Plan 5 Ratify Auditors For For Management CORNING INCORPORATED Ticker: GLW Security ID: 219350105 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: FEB 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert F. Cummings, Jr. For For Management 1.2 Elect Director Carlos M. Gutierrez For For Management 1.3 Elect Director William D. Smithburg For For Management 1.4 Elect Director Hansel E. Tookes, II For For Management 1.5 Elect Director Wendell P. Weeks For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Approve Non-Employee Director Omnibus For Against Management Stock Plan 5 Declassify the Board of Directors For For Management 6 Reduce Supermajority Vote Requirement Against For Shareholder DOW CHEMICAL COMPANY, THE Ticker: DOW Security ID: 260543103 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Arnold A. Allemang For For Management 2 Elect Director Jacqueline K. Barton For For Management 3 Elect Director James A. Bell For For Management 4 Elect Director Jeff M. Fettig For For Management 5 Elect Director Barbara H. Franklin For For Management 6 Elect Director John B. Hess For For Management 7 Elect Director Andrew N. Liveris For For Management 8 Elect Director Paul Polman For For Management 9 Elect Director Dennis H. Reilley For For Management 10 Elect Director James M. Ringler For For Management 11 Elect Director Ruth G. Shaw For For Management 12 Elect Director Paul G. Stern For For Management 13 Ratify Auditors For For Management 14 Provide Right to Call Special Meeting For For Management 15 Report on Environmental Remediation in Against Against Shareholder Midland Area 16 Stock Retention/Holding Period Against Against Shareholder 17 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation EBAY INC. Ticker: EBAY Security ID: 278642103 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David M. Moffett For For Management 2 Elect Director Richard T. Schlosberg, For For Management III 3 Elect Director Thomas J. Tierney For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For Against Management 6 Ratify Auditors For For Management FRANKLIN RESOURCES, INC. Ticker: BEN Security ID: 354613101 Meeting Date: MAR 16, 2010 Meeting Type: Annual Record Date: JAN 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Samuel H. Armacost For For Management 1.2 Elect Director Charles Crocker For For Management 1.3 Elect Director Joseph R. Hardiman For For Management 1.4 Elect Director Robert D. Joffe For For Management 1.5 Elect Director Charles B. Johnson For For Management 1.6 Elect Director Gregory E. Johnson For For Management 1.7 Elect Director Rupert H. Johnson, Jr. For For Management 1.8 Elect Director Thomas H. Kean For For Management 1.9 Elect Director Chutta Ratnathicam For For Management 1.10 Elect Director Peter M. Sacerdote For For Management 1.11 Elect Director Laura Stein For For Management 1.12 Elect Director Anne M. Tatlock For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Adkerson For For Management 1.2 Elect Director Robert J. Allison, Jr. For For Management 1.3 Elect Director Robert A. Day For For Management 1.4 Elect Director Gerald J. Ford For For Management 1.5 Elect Director H. Devon Graham, Jr. For For Management 1.6 Elect Director Charles C. Krulak For For Management 1.7 Elect Director Bobby Lee Lackey For For Management 1.8 Elect Director Jon C. Madonna For For Management 1.9 Elect Director Dustan E. McCoy For For Management 1.10 Elect Director James R. Moffett For For Management 1.11 Elect Director B.M. Rankin, Jr. For For Management 1.12 Elect Director Stephen H. Siegele For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Request Director Nominee with Against For Shareholder Environmental Qualifications 5 Stock Retention/Holding Period Against For Shareholder GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eric Schmidt For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Larry Page For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director John L. Hennessy For For Management 1.6 Elect Director Ann Mather For For Management 1.7 Elect Director Paul S. Otellini For For Management 1.8 Elect Director K. Ram Shriram For For Management 1.9 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Prepare Sustainability Report Against Against Shareholder 5 Adopt Principles for Online Advertising Against Against Shareholder 6 Amend Human Rights Policies Regarding Against Against Shareholder Chinese Operations HEWLETT-PACKARD COMPANY Ticker: HPQ Security ID: 428236103 Meeting Date: MAR 17, 2010 Meeting Type: Annual Record Date: JAN 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For For Management 1.2 Elect Director Lawrence T. Babbio, Jr. For For Management 1.3 Elect Director Sari M. Baldauf For For Management 1.4 Elect Director Rajiv L. Gupta For For Management 1.5 Elect Director John H. Hammergren For For Management 1.6 Elect Director Mark V. Hurd For For Management 1.7 Elect Director Joel Z. Hyatt For For Management 1.8 Elect Director John R. Joyce For For Management 1.9 Elect Director Robert L. Ryan For For Management 1.10 Elect Director Lucille S. Salhany For For Management 1.11 Elect Director G. Kennedy Thompson For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Company Request on Advisory Vote on For For Management Executive Compensation INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director A. J. P. Belda For For Management 2 Elect Director C. Black For For Management 3 Elect Director W. R. Brody For For Management 4 Elect Director K. I. Chenault For For Management 5 Elect Director M. L. Eskew For For Management 6 Elect Director S. A. Jackson For For Management 7 Elect Director A. N. Liveris For For Management 8 Elect Director W. J. McNerney, Jr. For For Management 9 Elect Director T. Nishimuro For For Management 10 Elect Director J. W. Owens For For Management 11 Elect Director S. J. Palmisano For For Management 12 Elect Director J. E. Spero For For Management 13 Elect Director S. Taurel For For Management 14 Elect Director L. H. Zambrano For For Management 15 Ratify Auditors For For Management 16 Adopt Policy on Bonus Banking Against Against Shareholder 17 Provide for Cumulative Voting Against For Shareholder 18 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 19 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation KIMBERLY-CLARK CORPORATION Ticker: KMB Security ID: 494368103 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John R. Alm For For Management 2 Elect Director Dennis R. Beresford For For Management 3 Elect Director John F. Bergstrom For For Management 4 Elect Director Abelardo E. Bru For For Management 5 Elect Director Robert W. Decherd For For Management 6 Elect Director Thomas J. Falk For For Management 7 Elect Director Mae C. Jemison, M.D. For For Management 8 Elect Director James M. Jenness For For Management 9 Elect Director Ian C. Read For For Management 10 Elect Director Linda Johnson Rice For For Management 11 Elect Director Marc J. Shapiro For For Management 12 Elect Director G. Craig Sullivan For For Management 13 Ratification Of Auditors For For Management 14 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings KRAFT FOODS INC Ticker: KFT Security ID: 50075N104 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ajaypal S. Banga For For Management 2 Elect Director Myra M. Hart For For Management 3 Elect Director Lois D. Juliber For For Management 4 Elect Director Mark D. Ketchum For For Management 5 Elect Director Richard A. Lerner For For Management 6 Elect Director Mackey J. McDonald For For Management 7 Elect Director John C. Pope For For Management 8 Elect Director Fredric G. Reynolds For For Management 9 Elect Director Irene B. Rosenfeld For For Management 10 Elect Director J.F. Van Boxmeer For For Management 11 Elect Director Deborah C. Wright For For Management 12 Elect Director Frank G. Zarb For For Management 13 Ratify Auditors For For Management 14 Provide Right to Act by Written Consent Against For Shareholder MCGRAW-HILL COMPANIES, INC., THE Ticker: MHP Security ID: 580645109 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pedro Aspe For For Management 1.2 Elect Director Robert P. McGraw For For Management 1.3 Elect Director Hilda Ochoa-Brillembourg For For Management 1.4 Elect Director Edward B. Rust, Jr. For For Management 2 Declassify the Board of Directors For For Management 3 Reduce Supermajority Vote Requirement For For Management Related to the Classified Board 4 Reduce Supermajority Vote Requirement For For Management Relating to Business Combinations 5 Reduce Supermajority Vote Requirement For For Management Regarding the Sale, Lease, Exchange of the Company's Assets 6 Reduce Supermajority Vote Requirement For For Management Regarding the Plan for Exchanging Shares 7 Reduce Supermajority Vote Requirement For For Management Regarding Authorization of Dissolution 8 Rescind Fair Price Provision For For Management 9 Amend Omnibus Stock Plan For Against Management 10 Ratify Auditors For For Management 11 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 12 Provide Right to Act by Written Consent Against For Shareholder MEDCO HEALTH SOLUTIONS, INC. Ticker: MHS Security ID: 58405U102 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Howard W. Barker, Jr. For For Management 2 Elect Director John L. Cassis For For Management 3 Elect Director Michael Goldstein For For Management 4 Elect Director Charles M. Lillis For For Management 5 Elect Director Myrtle S. Potter For For Management 6 Elect Director William L. Roper For For Management 7 Elect Director David B. Snow, Jr. For For Management 8 Elect Director David D. Stevens For Against Management 9 Elect Director Blenda J. Wilson For For Management 10 Ratify Auditors For For Management 11 Provide Right to Call Special Meeting For For Management MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leslie A. Brun For For Management 2 Elect Director Thomas R. Cech For For Management 3 Elect Director Richard T. Clark For For Management 4 Elect Director Thomas H. Glocer For For Management 5 Elect Director Steven F. Goldstone For For Management 6 Elect Director William B. Harrison, Jr. For For Management 7 Elect Director Harry R. Jacobson For For Management 8 Elect Director William N. Kelley For For Management 9 Elect Director C. Robert Kidder For For Management 10 Elect Director Rochelle B. Lazarus For For Management 11 Elect Director Carlos E. Represas For For Management 12 Elect Director Patricia F. Russo For For Management 13 Elect Director Thomas E. Shenk For For Management 14 Elect Director Anne M. Tatlock For For Management 15 Elect Director Craig B. Thompson For For Management 16 Elect Director Wendell P. Weeks For For Management 17 Elect Director Peter C. Wendell For For Management 18 Ratify Auditors For For Management 19 Approve Omnibus Stock Plan For Against Management 20 Approve Non-Employee Director Omnibus For For Management Stock Plan NIDEC CORP. Ticker: 6594 Security ID: 654090109 Meeting Date: JUN 22, 2010 Meeting Type: Annual Record Date: MAR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles to Indemnify Directors For For Management 2.1 Elect Director Shigenobu Nagamori For For Management 2.2 Elect Director Hiroshi Kobe For For Management 2.3 Elect Director Kenji Sawamura For For Management 2.4 Elect Director Juntaro Fujii For For Management 2.5 Elect Director Yasuo Hamaguchi For For Management 2.6 Elect Director Tadaaki Hamada For For Management 2.7 Elect Director Masuo Yoshimatsu For For Management 2.8 Elect Director Tetsuo Inoue For For Management 2.9 Elect Director Shozo Wakabayashi For For Management 2.10 Elect Director Masakazu Iwakura For For Management 3.1 Appoint Statutory Auditor Chihiro For For Management Suematsu 3.2 Appoint Statutory Auditor Kiichiro For For Management Kobayashi NOVARTIS AG Ticker: NOVN Security ID: 66987V109 Meeting Date: FEB 26, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports, Including Remuneration Report 2 Approve Discharge of Board and Senior For Did Not Vote Management Management 3 Approve Allocation of Income and For Did Not Vote Management Dividends of CHF 2.10 per Share 4.1 Amend Articles Re: Compliance with For Did Not Vote Management Swiss Federal Act on Intermediated Securites 4.2 Amend Articles Re: Introduction of a For Did Not Vote Management Consultative Resolution on the Remuneration System 5.1 Reelect Marjorie M.T. Yang as Director For Did Not Vote Management 5.2 Reelect Daniel Vasella as Director For Did Not Vote Management 5.3 Reelect Hans-Joerg Rudloff as Director For Did Not Vote Management 6 Ratify PricewaterhouseCoopers as For Did Not Vote Management Auditors 7 Additional And/or Counter-proposals For Did Not Vote Management Presented At The Meeting PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dennis A. Ausiello For For Management 2 Elect Director Michael S. Brown For For Management 3 Elect Director M. Anthony Burns For For Management 4 Elect Director Robert N. Burt For For Management 5 Elect Director W. Don Cornwell For For Management 6 Elect Director Frances D. Fergusson For For Management 7 Elect Director William H. Gray III For For Management 8 Elect Director Constance J. Horner For For Management 9 Elect Director James M. Kilts For For Management 10 Elect Director Jeffrey B. Kindler For For Management 11 Elect Director George A. Lorch For For Management 12 Elect Director John P. Mascotte For For Management 13 Elect Director Suzanne Nora Johnson For For Management 14 Elect Director Stephen W. Sanger For For Management 15 Elect Director William C. Steere, Jr. For For Management 16 Ratify Auditors For For Management 17 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 18 Provide Right to Call Special Meeting For For Management 19 Prohibit Executive Stock-Based Awards Against Against Shareholder PNC FINANCIAL SERVICES GROUP, INC., THE Ticker: PNC Security ID: 693475105 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard O. Berndt For For Management 2 Elect Director Charles E. Bunch For For Management 3 Elect Director Paul W. Chellgren For For Management 4 Elect Director Robert N. Clay For For Management 5 Elect Director Kay Coles James For For Management 6 Elect Director Richard B. Kelson For For Management 7 Elect Director Bruce C. Lindsay For For Management 8 Elect Director Anthony A. Massaro For For Management 9 Elect Director Jane G. Pepper For For Management 10 Elect Director James E. Rohr For For Management 11 Elect Director Donald J. Shepard For For Management 12 Elect Director Lorene K. Steffes For For Management 13 Elect Director Dennis F. Strigl For For Management 14 Elect Director Stephen G. Thieke For For Management 15 Elect Director Thomas J. Usher For For Management 16 Elect Director George H. Walls, Jr. For For Management 17 Elect Director Helge H. Wehmeier For For Management 18 Ratify Auditors For For Management 19 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 20 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 21 TARP Related Compensation Against For Shareholder PPG INDUSTRIES, INC. Ticker: PPG Security ID: 693506107 Meeting Date: APR 15, 2010 Meeting Type: Annual Record Date: FEB 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James G. Berges For For Management 1.2 Elect Director Victoria F. Haynes For For Management 1.3 Elect Director Martin H. Richenhagen For For Management 2 Ratify Auditors For For Management 3 Report on Community Environmental Against Against Shareholder Impact Disclosure Process RAYTHEON COMPANY Ticker: RTN Security ID: 755111507 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: APR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Vernon E. Clark For For Management 2 Elect Director John M. Deutch For For Management 3 Elect Director Stephen J. Hadley For For Management 4 Elect Director Frederic M. Poses For For Management 5 Elect Director Michael C. Ruettgers For For Management 6 Elect Director Ronald L. Skates For For Management 7 Elect Director William R. Spivey For For Management 8 Elect Director Linda G. Stuntz For For Management 9 Elect Director William H. Swanson For For Management 10 Ratify Auditors For For Management 11 Provide Right to Call Special Meeting For For Management 12 Approve Omnibus Stock Plan For Against Management 13 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 14 Submit SERP to Shareholder Vote Against For Shareholder 15 Provide Right to Act by Written Consent Against For Shareholder RESEARCH IN MOTION LTD Ticker: RIM Security ID: 760975102 Meeting Date: JUL 14, 2009 Meeting Type: Annual Record Date: MAY 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mike Lazaridis For For Management 1.2 Elect Director James Estill For For Management 1.3 Elect Director David Kerr For For Management 1.4 Elect Director Roger Martin For For Management 1.5 Elect Director John Richardson For For Management 1.6 Elect Director Barbara Stymiest For For Management 1.7 Elect Director John Wetmore For For Management 2 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration REYNOLDS AMERICAN INC. Ticker: RAI Security ID: 761713106 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martin D. Feinstein For For Management 1.2 Elect Director Susan M. Ivey For For Management 1.3 Elect Director Lionel L. Nowell, III For For Management 1.4 Elect Director Neil R. Withington For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors Against For Shareholder 4 Stock Retention/Holding Period Against Against Shareholder 5 Amend Marketing Material to Disclose Against Against Shareholder Truthful Data on Health Risks 6 Adopt Human Rights Protocols for Against Against Shareholder Company and Suppliers SPECTRA ENERGY CORP Ticker: SE Security ID: 847560109 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William T. Esrey For For Management 1.2 Elect Director Gregory L. Ebel For For Management 1.3 Elect Director Pamela L. Carter For For Management 1.4 Elect Director Peter B. Hamilton For For Management 1.5 Elect Director Dennis R. Hendrix For For Management 1.6 Elect Director Michael E.J. Phelps For For Management 2 Ratify Auditors For For Management 3 Require a Majority Vote for the Against Against Shareholder Election of Directors TARGET CORPORATION Ticker: TGT Security ID: 87612E106 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Calvin Darden For For Management 2 Elect Director Anne M. Mulcahy For For Management 3 Elect Director Stephen W. Sanger For For Management 4 Elect Director Gregg W. Steinhafel For For Management 5 Ratify Auditors For For Management 6 Declassify the Board of Directors For For Management 7 Reduce Supermajority Vote Requirement For For Management 8 Amend Articles of Incorporation For For Management 9 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation TEXAS INSTRUMENTS INCORPORATED Ticker: TXN Security ID: 882508104 Meeting Date: APR 15, 2010 Meeting Type: Annual Record Date: FEB 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director R.W. Babb, Jr. For For Management 2 Elect Director D.L. Boren For For Management 3 Elect Director D.A. Carp For For Management 4 Elect Director C.S. Cox For For Management 5 Elect Director D.R. Goode For For Management 6 Elect Director S.P. MacMillan For For Management 7 Elect Director P.H. Patsley For For Management 8 Elect Director W.R. Sanders For For Management 9 Elect Director R.J. Simmons For For Management 10 Elect Director R.K. Templeton For For Management 11 Elect Director C.T. Whitman For For Management 12 Ratify Auditors For For Management TJX COMPANIES, INC., THE Ticker: TJX Security ID: 872540109 Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jose B. Alvarez For For Management 2 Elect Director Alan M. Bennett For For Management 3 Elect Director David A. Brandon For For Management 4 Elect Director Bernard Cammarata For For Management 5 Elect Director David T. Ching For For Management 6 Elect Director Michael F. Hines For For Management 7 Elect Director Amy B. Lane For For Management 8 Elect Director Carol Meyrowitz For For Management 9 Elect Director John F. O'Brien For For Management 10 Elect Director Willow B. Shire For For Management 11 Elect Director Fletcher H. Wiley For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation TRAVELERS COMPANIES, INC., THE Ticker: TRV Security ID: 89417E109 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan L. Beller For For Management 1.2 Elect Director John H. Dasburg For For Management 1.3 Elect Director Janet M. Dolan For For Management 1.4 Elect Director Kenneth M. Duberstein For For Management 1.5 Elect Director Jay S. Fishman For For Management 1.6 Elect Director Lawrence G. Graev For For Management 1.7 Elect Director Patricia L. Higgins For For Management 1.8 Elect Director Thomas R. Hodgson For For Management 1.9 Elect Director Cleve L. Killingsworth, For For Management Jr. 1.10 Elect Director Blythe J. McGarvie For For Management 1.11 Elect Director Donald J. Shepard For For Management 1.12 Elect Director Laurie J. Thomsen For For Management 2 Ratify Auditors For For Management UNITED TECHNOLOGIES CORPORATION Ticker: UTX Security ID: 913017109 Meeting Date: APR 14, 2010 Meeting Type: Annual Record Date: FEB 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Louis R. Chenevert For For Management 1.2 Elect Director John V. Faraci For For Management 1.3 Elect Director Jean-Pierre Garnier, For For Management Ph.D. 1.4 Elect Director Jamie S. Gorelick For For Management 1.5 Elect Director Carlos M. Gutierrez For For Management 1.6 Elect Director Edward A. Kangas For For Management 1.7 Elect Director Charles R. Lee For For Management 1.8 Elect Director Richard D. McCormick For For Management 1.9 Elect Director Harold McGraw, III For For Management 1.10 Elect Director Richard B. Myers For For Management 1.11 Elect Director H. Patrick Swygert For For Management 1.12 Elect Director Andre Villeneuve For For Management 1.13 Elect Director Christine Todd Whitman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation WALT DISNEY COMPANY, THE Ticker: DIS Security ID: 254687106 Meeting Date: MAR 10, 2010 Meeting Type: Annual Record Date: JAN 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Susan E. Arnold For For Management 2 Elect Director John E. Bryson For For Management 3 Elect Director John S. Chen For For Management 4 Elect Director Judith L. Estrin For For Management 5 Elect Director Robert A. Iger For For Management 6 Elect Director Steven P. Jobs For For Management 7 Elect Director Fred H. Langhammer For For Management 8 Elect Director Aylwin B. Lewis For For Management 9 Elect Director Monica C. Lozano For For Management 10 Elect Director Robert W. Matschullat For For Management 11 Elect Director John E. Pepper, Jr. For For Management 12 Elect Director Sheryl Sandberg For For Management 13 Elect Director Orin C. Smith For For Management 14 Ratify Auditors For For Management 15 Amend Omnibus Stock Plan For Against Management 16 Reduce Supermajority Vote Requirement For For Management 17 Reduce Supermajority Vote Requirement For For Management 18 Amend Articles of Incorporation to For For Management Delete Certain Tracking Stock Provisions 19 Amend Articles of Incorporation to For For Management Delete Classified Board Transition Provisions 20 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 21 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination Based on Ex-Gay Status WELLPOINT, INC. Ticker: WLP Security ID: 94973V107 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Sheila P. Burke For For Management 2 Elect Director George A. Schaefer, Jr. For For Management 3 Elect Director Jackie M. Ward For For Management 4 Ratify Auditors For For Management 5 Report on Conversion to Non-Profit Against Against Shareholder Status 6 Report on Lobbying Expenses Against Against Shareholder 7 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 8 Reincorporate in Another State [from Against For Shareholder Indiana to Delaware] Legacy Multi Cap ADVANCED MICRO DEVICES, INC. Ticker: AMD Security ID: 007903107 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Bruce L. Claflin For For Management 2 Elect Director W. Michael Barnes For For Management 3 Elect Director John E. Caldwell For For Management 4 Elect Director Craig A. Conway For For Management 5 Elect Director Nicholas M. Donofrio For For Management 6 Elect Director H. Paulett Eberhart For For Management 7 Elect Director Derrick R. Meyer For For Management 8 Elect Director Waleed Al Mokarrab Al For For Management Muhairi 9 Elect Director Robert B. Palmer For For Management 10 Ratify Auditors For For Management 11 Amend Omnibus Stock Plan For Against Management AIRTRAN HOLDINGS, INC. Ticker: AAI Security ID: 00949P108 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Veronica Biggins For For Management 1.2 Elect Director Robert L. Fornaro For For Management 1.3 Elect Director Alexis P. Michas For For Management 2 Ratify Auditors For For Management AK STEEL HOLDING CORPORATION Ticker: AKS Security ID: 001547108 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard A. Abdoo For For Management 1.2 Elect Director John S. Brinzo For For Management 1.3 Elect Director Dennis C. Cuneo For For Management 1.4 Elect Director William K. Gerber For For Management 1.5 Elect Director Bonnie G. Hill For For Management 1.6 Elect Director Robert H. Jenkins For For Management 1.7 Elect Director Ralph S. Michael, III For For Management 1.8 Elect Director Shirley D. Peterson For For Management 1.9 Elect Director James A. Thomson For For Management 1.10 Elect Director James L. Wainscott For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Amend Omnibus Stock Plan For For Management 5 Amend Omnibus Stock Plan For Against Management ALPHA NATURAL RESOURCES, INC. Ticker: ANR Security ID: 02076X102 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Quillen For For Management 1.2 Elect Director William J. Crowley Jr. For For Management 1.3 Elect Director Kevin S. Crutchfield For For Management 1.4 Elect Director E. Linn Draper, Jr. For For Management 1.5 Elect Director Glenn A. Eisenberg For For Management 1.6 Elect Director John W. Fox, Jr. For For Management 1.7 Elect Director P. Michael Giftos For For Management 1.8 Elect Director Joel Richards, III For For Management 1.9 Elect Director James F. Roberts For For Management 1.10 Elect Director Ted G. Wood For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management AMAZON.COM, INC. Ticker: AMZN Security ID: 023135106 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jeffrey P. Bezos For For Management 2 Elect Director Tom A. Alberg For For Management 3 Elect Director John Seely Brown For For Management 4 Elect Director William B. Gordon For For Management 5 Elect Director Alain Monie For For Management 6 Elect Director Thomas O. Ryder For For Management 7 Elect Director Patricia Q. Stonesifer For For Management 8 Ratify Auditors For For Management 9 Report on Political Contributions Against Against Shareholder AMERIGON INCORPORATED Ticker: ARGN Security ID: 03070L300 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: APR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lon E. Bell For For Management 1.2 Elect Director Francois J. Castaing For For Management 1.3 Elect Director Daniel R. Coker For For Management 1.4 Elect Director John M. Devine For For Management 1.5 Elect Director Maurice E.P. Gunderson For For Management 1.6 Elect Director Oscar B. Marx III For Withhold Management 1.7 Elect Director James J. Paulsen For For Management 2 Ratify Auditors For For Management AMERISOURCEBERGEN CORP Ticker: ABC Security ID: 03073E105 Meeting Date: MAR 4, 2010 Meeting Type: Annual Record Date: JAN 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard W. Gochnauer For For Management 1.2 Elect Director Edward E. Hagenlocker For For Management 1.3 Elect Director Henry W. McGee For For Management 2 Reduce Supermajority Vote Requirement For For Management 3 Ratify Auditors For For Management ANIXTER INTERNATIONAL INC. Ticker: AXE Security ID: 035290105 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lord James Blyth For For Management 1.2 Elect Director Frederic F. Brace For For Management 1.3 Elect Director Linda Walker Bynoe For For Management 1.4 Elect Director Robert J. Eck For For Management 1.5 Elect Director Robert W. Grubbs, Jr. For For Management 1.6 Elect Director F. Philip Handy For For Management 1.7 Elect Director Melvyn N. Klein For For Management 1.8 Elect Director George Mu?oz For For Management 1.9 Elect Director Stuart M. Sloan For For Management 1.10 Elect Director Matthew Zell For For Management 1.11 Elect Director Samuel Zell For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management APAC CUSTOMER SERVICES, INC. Ticker: APAC Security ID: 00185E106 Meeting Date: JUN 15, 2010 Meeting Type: Annual Record Date: APR 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Katherine Andreasen For For Management 1.2 Elect Director Kevin T. Keleghan For For Management 1.3 Elect Director Michael P. Marrow For For Management 1.4 Elect Director John J. Park For For Management 1.5 Elect Director Theodore G. Schwartz For For Management 1.6 Elect Director Samuel K. Skinner For For Management 1.7 Elect Director John L. Workman For For Management 2 Ratify Auditors For For Management ARROW ELECTRONICS, INC. Ticker: ARW Security ID: 042735100 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel W. Duval For For Management 1.2 Elect Director Gail E. Hamilton For For Management 1.3 Elect Director John N. Hanson For For Management 1.4 Elect Director Richard S. Hill For For Management 1.5 Elect Director M.F. (Fran) Keeth For For Management 1.6 Elect Director Roger King For For Management 1.7 Elect Director Michael J. Long For For Management 1.8 Elect Director Stephen C. Patrick For For Management 1.9 Elect Director Barry W. Perry For For Management 1.10 Elect Director John C. Waddell For Withhold Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management BALL CORPORATION Ticker: BLL Security ID: 058498106 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John A. Hayes For For Management 1.2 Elect Director Hanno C. Fiedler For Withhold Management 1.3 Elect Director John F. Lehman For Withhold Management 1.4 Elect Director Georgia R. Nelson For For Management 1.5 Elect Director Erik H. van der Kaay For Withhold Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 5 Submit Shareholder Rights Plan (Poison Against For Shareholder Pill) to Shareholder Vote BEST BUY CO., INC. Ticker: BBY Security ID: 086516101 Meeting Date: JUN 24, 2010 Meeting Type: Annual Record Date: APR 27, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lisa M. Caputo For For Management 1.2 Elect Director Brian J. Dunn For For Management 1.3 Elect Director Kathy J. Higgins Victor For For Management 1.4 Elect Director Rogelio M. Rebolledo For For Management 1.5 Elect Director Gerard R. Vittecoq For For Management 2 Ratify Auditors For For Management CAPITAL ONE FINANCIAL CORPORATION Ticker: COF Security ID: 14040H105 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Ronald Dietz For For Management 2 Elect Director Lewis Hay, III For For Management 3 Elect Director Mayo A. Shattuck III For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 6 Stock Retention/Holding Period Against Against Shareholder 7 Declassify the Board of Directors Against For Shareholder CELANESE CORPORATION Ticker: CE Security ID: 150870103 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David N. Weidman For For Management 2 Elect Director Mark C. Rohr For For Management 3 Elect Director Farah M. Walters For For Management 4 Ratify Auditors For For Management CINCINNATI FINANCIAL CORPORATION Ticker: CINF Security ID: 172062101 Meeting Date: MAY 1, 2010 Meeting Type: Annual Record Date: MAR 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory T. Bier For For Management 1.2 Elect Director Linda W. Clement-holmes For For Management 1.3 Elect Director Douglas S. Skidmore For For Management 1.4 Elect Director Larry R. Webb For For Management 2 Declassify the Board of Directors For For Management 3 Require Advance Notice for Shareholder For For Management Proposals/Nominations 4 Ratify Auditors For For Management COCA-COLA ENTERPRISES INC. Ticker: CCE Security ID: 191219104 Meeting Date: APR 23, 2010 Meeting Type: Annual Record Date: FEB 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director L. Phillip Humann For For Management 1.2 Elect Director Suzanne B. Labarge For For Management 1.3 Elect Director Veronique Morali For Withhold Management 1.4 Elect Director Phoebe A. Wood For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote CONAGRA FOODS INC. Ticker: CAG Security ID: 205887102 Meeting Date: SEP 25, 2009 Meeting Type: Annual Record Date: JUL 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mogens C. Bay For For Management 1.2 Elect Director Stephen G. Butler For For Management 1.3 Elect Director Steven F. Goldstone For For Management 1.4 Elect Director Joie A. Gregor For For Management 1.5 Elect Director Rajive Johri For For Management 1.6 Elect Director W.g. Jurgensen For For Management 1.7 Elect Director Richard H. Lenny For For Management 1.8 Elect Director Ruth Ann Marshall For For Management 1.9 Elect Director Gary M. Rodkin For For Management 1.10 Elect Director Andrew J. Schindler For For Management 1.11 Elect Director Kenneth E. Stinson For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management CONTINENTAL AIRLINES, INC. Ticker: CAL Security ID: 210795308 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kirbyjon H. Caldwell For For Management 1.2 Elect Director Carolyn Corvi For For Management 1.3 Elect Director Henry L. Meyer, III For For Management 1.4 Elect Director Oscar Munoz For For Management 1.5 Elect Director Laurence E. Simmons For For Management 1.6 Elect Director Jeffery A. Smisek For For Management 1.7 Elect Director Karen Hastie Williams For For Management 1.8 Elect Director Ronald B. Woodard For For Management 1.9 Elect Director Charles A. Yamarone For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Prohibit Executive Stock-Based Awards Against Against Shareholder 5 Please Mark For If Stock Owned None For Management Beneficially By You Is Ownedand Controlled Only By U.S. Citizens Or Mark Against If Such Stock Is Owned Orcontrolled By Any Person Who Is Not A U.S. Citizen COSTCO WHOLESALE CORPORATION Ticker: COST Security ID: 22160K105 Meeting Date: JAN 28, 2010 Meeting Type: Annual Record Date: NOV 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director B.S. Carson, Sr., M.D. For For Management 1.2 Elect Director William H. Gates For For Management 1.3 Elect Director Hamilton E. James For For Management 1.4 Elect Director Jill S. Ruckelshaus For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management DECKERS OUTDOOR CORPORATION Ticker: DECK Security ID: 243537107 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Angel R. Martinez For For Management 1.2 Elect Director Rex A. Licklider For For Management 1.3 Elect Director John M. Gibbons For For Management 1.4 Elect Director John G. Perenchio For For Management 1.5 Elect Director Maureen Conners For For Management 1.6 Elect Director Tore Steen For For Management 1.7 Elect Director Ruth M. Owades For For Management 1.8 Elect Director Karyn O. Barsa For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management DEL MONTE FOODS CO. Ticker: DLM Security ID: 24522P103 Meeting Date: SEP 24, 2009 Meeting Type: Annual Record Date: JUL 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Samuel H. Armacost For For Management 2 Elect Director Terence D. Martin For For Management 3 Elect Director Richard G. Wolford For For Management 4 Declassify the Board of Directors For For Management 5 Amend Omnibus Stock Plan For Against Management 6 Amend Executive Incentive Bonus Plan For For Management 7 Ratify Auditors For For Management DOMTAR CORPORATION Ticker: UFS Security ID: 257559203 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jack C. Bingleman For For Management 2 Elect Director Louis P. Gignac For For Management 3 Elect Director Brian M. Levitt For Against Management 4 Elect Director Harold H. MacKay For For Management 5 Elect Director W. Henson Moore For For Management 6 Elect Director Michael R. Onustock For For Management 7 Elect Director Robert J. Steacy For For Management 8 Elect Director William C. Stivers For For Management 9 Elect Director Pamela B. Strobel For For Management 10 Elect Director Richard Tan For Against Management 11 Elect Director Denis Turcotte For For Management 12 Elect Director John D. Williams For For Management 13 Ratify Auditors For For Management DRESS BARN, INC., THE Ticker: DBRN Security ID: 261570105 Meeting Date: DEC 9, 2009 Meeting Type: Annual Record Date: OCT 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Usdan For For Management 1.2 Elect Director Randy L. Pearce For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management EASTMAN CHEMICAL COMPANY Ticker: EMN Security ID: 277432100 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gary E. Anderson For For Management 2 Elect Director Renee J. Hornbaker For For Management 3 Elect Director Thomas H. McLain For For Management 4 Ratify Auditors For For Management 5 Provide Right to Call Special Meeting For For Management 6 Declassify the Board of Directors Against For Shareholder EASTMAN KODAK COMPANY Ticker: EK Security ID: 277461109 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard S. Braddock For For Management 2 Elect Director Herald Y. Chen For For Management 3 Elect Director Adam H. Clammer For For Management 4 Elect Director Timothy M. Donahue For For Management 5 Elect Director Michael J. Hawley For For Management 6 Elect Director William H. Hernandez For For Management 7 Elect Director Douglas R. Lebda For For Management 8 Elect Director Debra L. Lee For For Management 9 Elect Director Delano E. Lewis For For Management 10 Elect Director William G. Parrett For For Management 11 Elect Director Antonio M. Perez For For Management 12 Elect Director Joel Seligman For For Management 13 Elect Director Dennis F. Strigl For For Management 14 Elect Director Laura D'Andrea Tyson For For Management 15 Ratify Auditors For For Management 16 Amend Omnibus Stock Plan For For Management 17 Amend Executive Incentive Bonus Plan For For Management FIDELITY NATIONAL FINANCIAL, INC. Ticker: FNF Security ID: 31620R105 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel D. (Ron) Lane For For Management 1.2 Elect Director General William Lyon For For Management 1.3 Elect Director Richard N. Massey For For Management 1.4 Elect Director Cary H. Thompson For For Management 2 Ratify Auditors For For Management FOMENTO ECONOMICO MEXICANO S.A.B. DE C.V. (FEMSA) Ticker: FEMSAUBD Security ID: 344419106 Meeting Date: APR 26, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Proposal to Exchange 100 For For Management Percent of Shares from the Beer Operations of the Company and/or its Subsidiaries for a Share Participation in Heineken Holdings N.V. and Heineken N.V. 2 Accept Report of Board of Directors on For For Management Financial Statements and Statutory Reports for Fiscal Year 2009, Receive CEO's Report and Audit and Corporate Practices Committees Chairmen Report 3 Approve Tax Report on Fiscal For For Management Obligations 4 Approve Allocation of Income and For For Management Distribution of Dividends of MXN 0.13 per Series B Shares; MXN 0.16 per Series D Shares; Corresponding to a Total of MXN 0.65 per B Unit and MXN 0.78 per BD Unit 5 Set Aggregate Nominal Share Repurchase For For Management Reserve to a Maximum Amount of up to MXN 3 Billion 6 Elect Directors and Secretaries, Verify For For Management Independence of Directors, and Approve their Remuneration 7 Elect Members and Chairmen of Finance For For Management and Planning Committee, Audit Committee and Corporate Practices Committee; Approve Their Remuneration 8 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting 9 Approve Minutes of Meeting For For Management FOREST LABORATORIES, INC. Ticker: FRX Security ID: 345838106 Meeting Date: AUG 10, 2009 Meeting Type: Annual Record Date: JUN 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Howard Solomon For For Management 1.2 Elect Director Lawrence S. Olanoff For For Management 1.3 Elect Director Nesli Basgoz For For Management 1.4 Elect Director William J. Candee For For Management 1.5 Elect Director George S. Cohan For For Management 1.6 Elect Director Dan L. Goldwasser For For Management 1.7 Elect Director Kenneth E. Goodman For For Management 1.8 Elect Director Lester B. Salans For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Ratify Auditors For For Management FOSTER WHEELER AG Ticker: FWLT Security ID: H27178104 Meeting Date: NOV 4, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Election Of Director: Clayton C. Daley, For Did Not Vote Management Jr. 2 In The Event Counterproposals, For Did Not Vote Management Alterations Or Amendments Of The agenda Items Or Other Matters Are Raised At The Extraordinary general Meeting, I Instruct The Appointed Proxies To Vote As follows. FRANKLIN RESOURCES, INC. Ticker: BEN Security ID: 354613101 Meeting Date: MAR 16, 2010 Meeting Type: Annual Record Date: JAN 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Samuel H. Armacost For For Management 1.2 Elect Director Charles Crocker For For Management 1.3 Elect Director Joseph R. Hardiman For For Management 1.4 Elect Director Robert D. Joffe For For Management 1.5 Elect Director Charles B. Johnson For For Management 1.6 Elect Director Gregory E. Johnson For For Management 1.7 Elect Director Rupert H. Johnson, Jr. For For Management 1.8 Elect Director Thomas H. Kean For For Management 1.9 Elect Director Chutta Ratnathicam For For Management 1.10 Elect Director Peter M. Sacerdote For For Management 1.11 Elect Director Laura Stein For For Management 1.12 Elect Director Anne M. Tatlock For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management GT SOLAR INTERNATIONAL, INC. Ticker: SOLR Security ID: 3623E0209 Meeting Date: AUG 7, 2009 Meeting Type: Annual Record Date: JUN 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Bradford Forth For Withhold Management 1.2 Elect Director Fusen E. Chen For For Management 1.3 Elect Director J. Michal Conaway For For Management 1.4 Elect Director Ernest L. Godshalk For For Management 1.5 Elect Director Richard K. Landers For For Management 1.6 Elect Director Matthew E. Massengill For For Management 1.7 Elect Director Noel G. Watson For For Management 1.8 Elect Director Thomas M. Zarrella For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management GUESS?, INC. Ticker: GES Security ID: 401617105 Meeting Date: JUN 24, 2010 Meeting Type: Annual Record Date: MAY 6, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Judith Blumenthal For For Management 1.2 Elect Director Anthony Chidoni For For Management 1.3 Elect Director Paul Marciano For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management H&R BLOCK, INC. Ticker: HRB Security ID: 093671105 Meeting Date: SEP 24, 2009 Meeting Type: Annual Record Date: AUG 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan M. Bennett For For Management 1.2 Elect Director Thomas M. Bloch For For Management 1.3 Elect Director Richard C. Breeden For For Management 1.4 Elect Director Robert A. Gerard For For Management 1.5 Elect Director Len J. Lauer For For Management 1.6 Elect Director David B. Lewis For For Management 1.7 Elect Director Tom D. Seip For For Management 1.8 Elect Director L. Edward Shaw, Jr. For For Management 1.9 Elect Director Russell P. Smyth For For Management 1.10 Elect Director Christianna Wood For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management HESS CORPORATION Ticker: HES Security ID: 42809H107 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director N.F. Brady For For Management 1.2 Elect Director G.P. Hill For For Management 1.3 Elect Director T.H. Kean For For Management 1.4 Elect Director F.A. Olson For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Report on Political Contributions Against Against Shareholder HI-TECH PHARMACAL CO., INC. Ticker: HITK Security ID: 42840B101 Meeting Date: NOV 12, 2009 Meeting Type: Annual Record Date: SEP 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David S. Seltzer For Withhold Management 1.2 Elect Director Reuben Seltzer For Withhold Management 1.3 Elect Director Martin M. Goldwyn For Withhold Management 1.4 Elect Director Yashar Hirshaut For Withhold Management 1.5 Elect Director Jack Van Hulst For Withhold Management 1.6 Elect Director Anthony J. Puglisi For For Management 1.7 Elect Director Bruce W. Simpson For Withhold Management 2 Approve Stock Option Plan For Against Management 3 Ratify Auditors For For Management HIMAX TECHNOLOGIES INC. Ticker: HIMX Security ID: 43289P106 Meeting Date: AUG 6, 2009 Meeting Type: Annual Record Date: JUN 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt The 2008 Audited Accounts And For For Management Financial Reports 2 Re-elect Chun-yen Chang As A Director For For Management And Elect Yan-kuin Su And Chih-chung Tsai As New Directors Of The Company 3 Approve The Increase Of Authorised For For Management Share Capital, Bonus Issue, Share Consolidation And Amendments To Memorandum And Articles Of Association Of The Company 4 Waive And Dis-apply Any And All For Against Management Preemptive Rights Of offerings Re Cash Capital Increase For Dual Listing On The Taiwan Stock Exchange 5 Re-instate The Existing Amended And For For Management Restated Memorandum And Articles Of Association Of The Company Where The Company Aborts the Application To List Its Shares On The Taiwan Stock Exchange 6 Transact Any Other Business Properly For Against Management Brought Before The Meeting HONEYWELL INTERNATIONAL INC. Ticker: HON Security ID: 438516106 Meeting Date: APR 26, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gordon M. Bethune For For Management 2 Elect Director Kevin Burke For For Management 3 Elect Director Jaime Chico Pardo For For Management 4 Elect Director David M. Cote For For Management 5 Elect Director D. Scott Davis For For Management 6 Elect Director Linnet F. Deily For For Management 7 Elect Director Clive R. Hollick For For Management 8 Elect Director George Paz For For Management 9 Elect Director Bradley T. Sheares For For Management 10 Elect Director Michael W. Wright For For Management 11 Ratify Auditors For For Management 12 Provide Right to Call Special Meeting For For Management 13 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 14 Provide Right to Act by Written Consent Against For Shareholder 15 Require Independent Board Chairman Against Against Shareholder 16 Review and Amend Code of Conduct to Against Against Shareholder Include Human Rights IGATE CORPORATION Ticker: IGTE Security ID: 45169U105 Meeting Date: APR 14, 2010 Meeting Type: Annual Record Date: FEB 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ashok Trivedi For For Management 1.2 Elect Director Phaneesh Murthy For For Management 1.3 Elect Director Joseph J. Murin For For Management IMPAX LABORATORIES, INC. Ticker: IPXL Security ID: 45256B101 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: MAR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leslie Z. Benet For For Management 1.2 Elect Director Robert L. Burr For For Management 1.3 Elect Director Allen Chao For For Management 1.4 Elect Director Nigel Ten Fleming For For Management 1.5 Elect Director Larry Hsu For For Management 1.6 Elect Director Michael Markbreiter For For Management 1.7 Elect Director Peter R. Terreri For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management INGRAM MICRO INC. Ticker: IM Security ID: 457153104 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2 Amend Certificate of Incorporation to For For Management Provide Directors May be Removed Without Cause 3.1 Elect Director Howard I. Atkins For Withhold Management 3.2 Elect Director Leslie Stone Heisz For For Management 3.3 Elect Director John R. Ingram For For Management 3.4 Elect Director Orrin H. Ingram, II For For Management 3.5 Elect Director Dale R. Laurance For For Management 3.6 Elect Director Linda Fayne Levinson For For Management 3.7 Elect Director Michael T. Smith For For Management 3.8 Elect Director Gregory M.E. Spierkel For For Management 3.9 Elect Director Joe B. Wyatt For For Management 3.10 Elect Director Orrin H. Ingram, II For For Management 3.11 Elect Director Michael T. Smith For For Management 3.12 Elect Director Gregory M.E. Spierkel For For Management 3.13 Elect Director Joe B. Wyatt For For Management 4 Ratify Auditors For For Management INTUITIVE SURGICAL, INC. Ticker: ISRG Security ID: 46120E602 Meeting Date: APR 21, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan J. Levy For For Management 1.2 Elect Director Eric H. Halvorson For For Management 1.3 Elect Director Amal M. Johnson For For Management 2 Approve Stock Option Plan For Against Management JABIL CIRCUIT, INC. Ticker: JBL Security ID: 466313103 Meeting Date: JAN 21, 2010 Meeting Type: Annual Record Date: NOV 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mel S. Lavitt For For Management 1.2 Elect Director Timothy L. Main For For Management 1.3 Elect Director William D. Morean For Withhold Management 1.4 Elect Director Lawrence J. Murphy For For Management 1.5 Elect Director Frank A. Newman For For Management 1.6 Elect Director Steven A. Raymund For For Management 1.7 Elect Director Thomas A. Sansone For For Management 1.8 Elect Director David M. Stout For For Management 1.9 Elect Director Kathleen A. Walters For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Other Business For Against Management JAZZ PHARMACEUTICALS, INC. Ticker: JAZZ Security ID: 472147107 Meeting Date: JUN 7, 2010 Meeting Type: Annual Record Date: APR 14, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce C. Cozadd For For Management 1.2 Elect Director Michael W. Michelson For For Management 1.3 Elect Director Kenneth W. O'Keefe For For Management 1.4 Elect Director Alan M. Sebulsky For For Management 2 Ratify Auditors For For Management JOY GLOBAL, INC. Ticker: JOYG Security ID: 481165108 Meeting Date: MAR 9, 2010 Meeting Type: Annual Record Date: JAN 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven L. Gerard For For Management 1.2 Elect Director John Nils Hanson For For Management 1.3 Elect Director Ken C. Johnsen For For Management 1.4 Elect Director Gale E. Klappa For For Management 1.5 Elect Director Richard B. Loynd For For Management 1.6 Elect Director P. Eric Siegert For For Management 1.7 Elect Director Michael W. Sutherlin For For Management 1.8 Elect Director James H. Tate For For Management 2 Ratify Auditors For For Management LEAPFROG ENTERPRISES, INC. Ticker: LF Security ID: 52186N106 Meeting Date: JUN 3, 2010 Meeting Type: Annual Record Date: APR 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William B. Chiasson For Withhold Management 1.2 Elect Director Jeffrey G. Katz For Withhold Management 1.3 Elect Director Thomas J. Kalinske For Withhold Management 1.4 Elect Director Paul T. Marinelli For Withhold Management 1.5 Elect Director Stanley E. Maron For For Management 1.6 Elect Director E. Stanton McKee, Jr. For For Management 1.7 Elect Director David C. Nagel For For Management 1.8 Elect Director Philip B. Simon For Withhold Management 1.9 Elect Director Caden Wang For For Management 2 Ratify Auditors For For Management LEAR CORPORATION Ticker: LEA Security ID: 521865204 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Auditors For For Management LOCKHEED MARTIN CORPORATION Ticker: LMT Security ID: 539830109 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director E. C. "Pete" Aldrige, For For Management Jr. 2 Elect Director Nolan D. Archibald For For Management 3 Elect Director David B. Burritt For For Management 4 Elect Director James O. Ellis, Jr. For For Management 5 Elect Director Gwendolyn S. King For For Management 6 Elect Director James M. Loy For For Management 7 Elect Director Douglas H. McCorkindale For For Management 8 Elect Director Joseph W. Ralston For For Management 9 Elect Director James Schneider For For Management 10 Elect Director Anne Stevens For For Management 11 Elect Director Robert J. Stevens For For Management 12 Ratify Auditors For For Management 13 Report on Space-based Weapons Program Against Against Shareholder LUBRIZOL CORPORATION, THE Ticker: LZ Security ID: 549271104 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward P. Campbell For For Management 1.2 Elect Director James L. Hambrick For For Management 1.3 Elect Director Gordon D. Harnett For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management MCGRAW-HILL COMPANIES, INC., THE Ticker: MHP Security ID: 580645109 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pedro Aspe For For Management 1.2 Elect Director Robert P. McGraw For For Management 1.3 Elect Director Hilda Ochoa-Brillembourg For For Management 1.4 Elect Director Edward B. Rust, Jr. For For Management 2 Declassify the Board of Directors For For Management 3 Reduce Supermajority Vote Requirement For For Management Related to the Classified Board 4 Reduce Supermajority Vote Requirement For For Management Relating to Business Combinations 5 Reduce Supermajority Vote Requirement For For Management Regarding the Sale, Lease, Exchange of the Company's Assets 6 Reduce Supermajority Vote Requirement For For Management Regarding the Plan for Exchanging Shares 7 Reduce Supermajority Vote Requirement For For Management Regarding Authorization of Dissolution 8 Rescind Fair Price Provision For For Management 9 Amend Omnibus Stock Plan For Against Management 10 Ratify Auditors For For Management 11 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 12 Provide Right to Act by Written Consent Against For Shareholder MEDCO HEALTH SOLUTIONS, INC. Ticker: MHS Security ID: 58405U102 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Howard W. Barker, Jr. For For Management 2 Elect Director John L. Cassis For For Management 3 Elect Director Michael Goldstein For For Management 4 Elect Director Charles M. Lillis For For Management 5 Elect Director Myrtle S. Potter For For Management 6 Elect Director William L. Roper For For Management 7 Elect Director David B. Snow, Jr. For For Management 8 Elect Director David D. Stevens For Against Management 9 Elect Director Blenda J. Wilson For For Management 10 Ratify Auditors For For Management 11 Provide Right to Call Special Meeting For For Management NATIONAL SEMICONDUCTOR CORPORATION Ticker: NSM Security ID: 637640103 Meeting Date: SEP 25, 2009 Meeting Type: Annual Record Date: JUL 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian L. Halla For For Management 1.2 Elect Director Steven R. Appleton For For Management 1.3 Elect Director Gary P. Arnold For For Management 1.4 Elect Director Richard J. Danzig For For Management 1.5 Elect Director John T. Dickson For For Management 1.6 Elect Director Robert J. Frankenberg For For Management 1.7 Elect Director Modesto A. Maidique For For Management 1.8 Elect Director Edward R. McCracken For For Management 1.9 Elect Director Roderick C. McGeary For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Approve Omnibus Stock Plan For Against Management 5 Approve Repricing of Options For For Management NOBLE CORPORATION Ticker: NE Security ID: H5833N103 Meeting Date: OCT 29, 2009 Meeting Type: Special Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Director Gordon T. Hall For Did Not Vote Management 1.2 Director Jon A. Marshall For Did Not Vote Management 2 Approval Of The Amendment And For Did Not Vote Management Restatement Of The Noble Corporation 1991 Stock Option And Restricted Stock Plan effective As Of October 29, 2009 NRG ENERGY INC Ticker: NRG Security ID: 629377508 Meeting Date: JUL 21, 2009 Meeting Type: Proxy Contest Record Date: JUN 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None None 1.1 Elect Director John F. Chlebowski For For Management 1.2 Elect Director Howard E. Cosgrove For For Management 1.3 Elect Director William E. Hantke For For Management 1.4 Elect Director Anne C. Schaumburg For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Ratify Auditors For For Management 6 Report on Carbon Principles Against Against Shareholder 7 Change Size of Board of Directors Against Against Shareholder 8 Repeal Amendments Adopted Without Against Against Shareholder Stockholder Approval After February 26, 2008 # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Blue Card) None None 1.1 Elect Director Betsy S. Atkins For None Shareholder 1.2 Elect Director Ralph E. Faison For None Shareholder 1.3 Elect Director Coleman Peterson For None Shareholder 1.4 Elect Director Thomas C. Wajnert For None Shareholder 2 Change Size of Board of Directors For None Shareholder 3 Elect Director Donald DeFosset For None Shareholder 4 Elect Director Richard H. Koppes For None Shareholder 5 Elect Director John M. Albertine For None Shareholder 6 Elect Director Marjorie L. Bowen For None Shareholder 7 Elect Director Ralph G. Wellington For None Shareholder 8 Repeal Amendments Adopted Without For None Shareholder Stockholder Approval After February 26, 2008 9 Amend Omnibus Stock Plan For None Management 10 Amend Executive Incentive Bonus Plan For None Management 11 Adopt Majority Voting for Uncontested For None Management Election of Directors 12 Ratify Auditors For None Management 13 Report on Carbon Principles None None Shareholder ORBITAL SCIENCES CORPORATION Ticker: ORB Security ID: 685564106 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward F. Crawley For For Management 1.2 Elect Director Lennard A. Fisk For For Management 1.3 Elect Director Ronald T. Kadish For For Management 1.4 Elect Director Garrett E. Pierce For For Management 2 Ratify Auditors For For Management OSHKOSH CORP. Ticker: OSK Security ID: 688239201 Meeting Date: FEB 4, 2010 Meeting Type: Annual Record Date: DEC 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director J. William Andersen For For Management 2 Elect Director Robert G. Bohn For For Management 3 Elect Director Richard M. Donnelly For For Management 4 Elect Director Frederick M. Franks, Jr. For For Management 5 Elect Director Michael W. Grebe For For Management 6 Elect Director John J. Hamre For For Management 7 Elect Director Kathleen J. Hempel For For Management 8 Elect Director Harvey N. Medvin For For Management 9 Elect Director J. Peter Mosling, Jr. For For Management 10 Elect Director Craig P. Omtvedt For For Management 11 Elect Director Richard G. Sim For For Management 12 Elect Director Charles L. Szews For For Management 13 Ratify Auditors For For Management 14 Require a Majority Vote for the Against Against Shareholder Election of Directors OWENS-ILLINOIS, INC. Ticker: OI Security ID: 690768403 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jay L. Geldmacher For For Management 1.2 Elect Director Albert P.l. Stroucken For For Management 1.3 Elect Director Dennis K. Williams For For Management 1.4 Elect Director Thomas L. Young For For Management 2 Ratify Auditors For For Management PARTNERRE LTD (FRM. PARTNERRE HOLDINGS LTD. ) Ticker: PRE Security ID: G6852T105 Meeting Date: SEP 24, 2009 Meeting Type: Special Record Date: AUG 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition of PARIS RE Holdings Limited 2 Approve Increase in Size of Board from For For Management 11 to 12 3 Amend the 2005 Employee Equity Plan For For Management PETMED EXPRESS, INC. Ticker: PETS Security ID: 716382106 Meeting Date: JUL 31, 2009 Meeting Type: Annual Record Date: JUN 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Menderes Akdag For For Management 1.2 Elect Director Frank J. Formica For For Management 1.3 Elect Director Gian M. Fulgoni For For Management 1.4 Elect Director Ronald J. Korn For For Management 1.5 Elect Director Robert C. Schweitzer For For Management 2 Ratify Auditors For For Management PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Harold Brown For For Management 2 Elect Director Mathis Cabiallavetta For For Management 3 Elect Director Louis C. Camilleri For For Management 4 Elect Director J. Dudley Fishburn For For Management 5 Elect Director Jennifer Li For For Management 6 Elect Director Graham Mackay For For Management 7 Elect Director Sergio Marchionne For For Management 8 Elect Director Lucio A. Noto For For Management 9 Elect Director Carlos Slim Helu For For Management 10 Elect Director Stephen M. Wolf For For Management 11 Ratify Auditors For For Management 12 Report on Effect of Marketing Practices Against Against Shareholder on the Poor 13 Establish Supplier Human Rights Against Against Shareholder Purchasing Protocols PIER 1 IMPORTS, INC Ticker: PIR Security ID: 720279108 Meeting Date: JUN 29, 2010 Meeting Type: Annual Record Date: APR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John H. Burgoyne For Against Management 2 Elect Director Michael R. Ferrari For For Management 3 Elect Director Terry E. London For For Management 4 Elect Director Alexander W. Smith For For Management 5 Elect Director Cece Smith For For Management 6 Amend Nonqualified Employee Stock For For Management Purchase Plan 7 Ratify Auditors For For Management 8 Pay For Superior Performance Against For Shareholder POLYONE CORPORATION Ticker: POL Security ID: 73179P106 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Douglas Campbell For For Management 1.2 Elect Director Carol A. Cartwright For For Management 1.3 Elect Director Richard H. Fearon For For Management 1.4 Elect Director Gordon D. Harnett For For Management 1.5 Elect Director Richard A. Lorraine For For Management 1.6 Elect Director Edward J. Mooney For For Management 1.7 Elect Director Stephen D. Newlin For For Management 1.8 Elect Director William H. Powell For For Management 1.9 Elect Director Farah M. Walters For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management PPG INDUSTRIES, INC. Ticker: PPG Security ID: 693506107 Meeting Date: APR 15, 2010 Meeting Type: Annual Record Date: FEB 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James G. Berges For For Management 1.2 Elect Director Victoria F. Haynes For For Management 1.3 Elect Director Martin H. Richenhagen For For Management 2 Ratify Auditors For For Management 3 Report on Community Environmental Against Against Shareholder Impact Disclosure Process PRICELINE.COM INCORPORATED Ticker: PCLN Security ID: 741503403 Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: APR 14, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffery H. Boyd For For Management 1.2 Elect Director Ralph M. Bahna For For Management 1.3 Elect Director Howard W. Barker, Jr. For For Management 1.4 Elect Director Jan L. Docter For For Management 1.5 Elect Director Jeffrey E. Epstein For For Management 1.6 Elect Director James M. Guyette For For Management 1.7 Elect Director Nancy B. Peretsman For For Management 1.8 Elect Director Craig W. Rydin For For Management 2 Ratify Auditors For For Management 3 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings PROGRESSIVE CORPORATION, THE Ticker: PGR Security ID: 743315103 Meeting Date: APR 23, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Stuart B. Burgdoerfer For For Management 2 Elect Director Lawton W. Fitt For For Management 3 Elect Director Peter B. Lewis For For Management 4 Elect Director Patrick H. Nettles, Ph.D For For Management 5 Elect Director Glenn M. Renwick For For Management 6 Approve Omnibus Stock Plan and For Against Management Performance Criteria 7 Ratify Auditors For For Management RAYTHEON COMPANY Ticker: RTN Security ID: 755111507 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: APR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Vernon E. Clark For For Management 2 Elect Director John M. Deutch For For Management 3 Elect Director Stephen J. Hadley For For Management 4 Elect Director Frederic M. Poses For For Management 5 Elect Director Michael C. Ruettgers For For Management 6 Elect Director Ronald L. Skates For For Management 7 Elect Director William R. Spivey For For Management 8 Elect Director Linda G. Stuntz For For Management 9 Elect Director William H. Swanson For For Management 10 Ratify Auditors For For Management 11 Provide Right to Call Special Meeting For For Management 12 Approve Omnibus Stock Plan For Against Management 13 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 14 Submit SERP to Shareholder Vote Against For Shareholder 15 Provide Right to Act by Written Consent Against For Shareholder RESEARCH IN MOTION LTD Ticker: RIM Security ID: 760975102 Meeting Date: JUL 14, 2009 Meeting Type: Annual Record Date: MAY 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mike Lazaridis For For Management 1.2 Elect Director James Estill For For Management 1.3 Elect Director David Kerr For For Management 1.4 Elect Director Roger Martin For For Management 1.5 Elect Director John Richardson For For Management 1.6 Elect Director Barbara Stymiest For For Management 1.7 Elect Director John Wetmore For For Management 2 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration ROLLINS, INC. Ticker: ROL Security ID: 775711104 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bill J. Dismuke For For Management 1.2 Elect Director Thomas J. Lawley For For Management 1.3 Elect Director Wilton Looney For For Management 2 Ratify Auditors For For Management SANMINA-SCI CORPORATION Ticker: SANM Security ID: 800907206 Meeting Date: FEB 8, 2010 Meeting Type: Annual Record Date: DEC 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Neil R. Bonke For For Management 2 Elect Director Alain Couder For For Management 3 Elect Director John P. Goldsberry For For Management 4 Elect Director Joseph G. Licata, Jr. For For Management 5 Elect Director Jean Manas For For Management 6 Elect Director Mario M. Rosati For For Management 7 Elect Director A. Eugene Sapp, Jr. For For Management 8 Elect Director Wayne Shortridge For For Management 9 Elect Director Jure Sola For For Management 10 Elect Director Jackie M. Ward For For Management 11 Ratify Auditors For For Management 12 Amend Omnibus Stock Plan For Against Management SEAGATE TECHNOLOGY Ticker: STX Security ID: G7945J104 Meeting Date: OCT 28, 2009 Meeting Type: Annual Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Stephen J. Luczo as Director For For Management 1b Election Frank J. Biondi, Jr. as For For Management Director 1c Election William W. Bradley as Director For For Management 1d Election David F. Marquardt as Director For For Management 1e Election Lydia M. Marshall as Director For For Management 1f Election Albert A. Pimentel as Director For For Management 1g Election C.S. Park as Director For For Management 1h Election Gregorio Reyes as Director For For Management 1i Election John W. Thompson as Director For For Management 1j Election Edward J. Zander as Director For For Management 2 Increase Number of Shares Reserved For For Management Under Seagate Technology's Employee Stock Purchase Plan in the Amount of 10 Million Shares 3 Approve Employee Stock Option Exchange For Against Management Program 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Transact Other Business (Non-Voting) None None Management SEAGATE TECHNOLOGY Ticker: STX Security ID: G7945J104 Meeting Date: APR 14, 2010 Meeting Type: Special Record Date: MAR 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approval Of The Scheme Of Arrangement, For For Management A Copy Of Which Is attached To The Accompanying Proxy Statement As Annex A . 2 Approval Of A Motion To Adjourn The For For Management Special Meeting To A Later Date To Solicit Additional Proxies If There Are Insufficient Proxies Or Shareholders 1 Approval Of The Cancellation Of For For Management Seagate-Cayman's Share Capital,which Is Necessary In Order To Effect The Scheme Of Arrangement and Is A Condition To Proceeding With The Scheme Of Arrangement(the Capital Reduction Proposal ). 2 Approval Of The Creation Of For For Management Distributable Reserves Of Seagate-Ireland Which Are Required Under Irish Law In Order To Permit Us To Pay Dividends And Repurchase Or Redeem Shares 3 Approval Of A Motion To Adjourn The For For Management Meeting To A Later Date To Solicit Additional Proxies If There Are Insufficient Proxies Or Shareholders, All As More Fully Described In Proxy Statement TELLABS, INC. Ticker: TLAB Security ID: 879664100 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael J. Birck For For Management 2 Elect Director Linda Wells Kahangi For For Management 3 Elect Director Robert W. Pullen For For Management 4 Elect Director Vincent H. Tobkin For For Management 5 Ratify Auditors For For Management TEXAS INSTRUMENTS INCORPORATED Ticker: TXN Security ID: 882508104 Meeting Date: APR 15, 2010 Meeting Type: Annual Record Date: FEB 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director R.W. Babb, Jr. For For Management 2 Elect Director D.L. Boren For For Management 3 Elect Director D.A. Carp For For Management 4 Elect Director C.S. Cox For For Management 5 Elect Director D.R. Goode For For Management 6 Elect Director S.P. MacMillan For For Management 7 Elect Director P.H. Patsley For For Management 8 Elect Director W.R. Sanders For For Management 9 Elect Director R.J. Simmons For For Management 10 Elect Director R.K. Templeton For For Management 11 Elect Director C.T. Whitman For For Management 12 Ratify Auditors For For Management TRW AUTOMOTIVE HOLDINGS CORP. Ticker: TRW Security ID: 87264S106 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jody G. Miller For For Management 1.2 Elect Director John C. Plant For For Management 1.3 Elect Director Neil P. Simpkins For For Management 2 Ratify Auditors For For Management UNIFIRST CORP. Ticker: UNF Security ID: 904708104 Meeting Date: JAN 12, 2010 Meeting Type: Annual Record Date: NOV 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cynthia Croatti For For Management 1.2 Elect Director Phillip L. Cohen For For Management 1.3 Elect Director Michael Iandoli For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management UNISYS CORPORATION Ticker: UIS Security ID: 909214306 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2 Alter Mandatory Retirement Policy for For For Management Directors 3 Approve Decrease in Size of Board For For Management 4 Elect Director Henry C. Duques For For Management 5 Elect Director Theodore E. Martin For For Management 6 Elect Director Charles B. McQuade For For Management 7 Ratify Auditors For For Management 8 Approve Omnibus Stock Plan For Against Management UNITED PARCEL SERVICE, INC. Ticker: UPS Security ID: 911312106 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director F. Duane Ackerman For For Management 1.2 Elect Director Michael J. Burns For For Management 1.3 Elect Director D. Scott Davis For For Management 1.4 Elect Director Stuart E. Eizenstat For For Management 1.5 Elect Director Michael L. Eskew For For Management 1.6 Elect Director William R. Johnson For For Management 1.7 Elect Director Ann M. Livermore For Withhold Management 1.8 Elect Director Rudy Markham For For Management 1.9 Elect Director John W. Thompson For For Management 1.10 Elect Director Carol B. Tome For For Management 2 Ratify Auditors For For Management 3 Adopt Majority Voting for Uncontested For Against Management Election of Directors UNITED TECHNOLOGIES CORPORATION Ticker: UTX Security ID: 913017109 Meeting Date: APR 14, 2010 Meeting Type: Annual Record Date: FEB 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Louis R. Chenevert For For Management 1.2 Elect Director John V. Faraci For For Management 1.3 Elect Director Jean-Pierre Garnier, For For Management Ph.D. 1.4 Elect Director Jamie S. Gorelick For For Management 1.5 Elect Director Carlos M. Gutierrez For For Management 1.6 Elect Director Edward A. Kangas For For Management 1.7 Elect Director Charles R. Lee For For Management 1.8 Elect Director Richard D. McCormick For For Management 1.9 Elect Director Harold McGraw, III For For Management 1.10 Elect Director Richard B. Myers For For Management 1.11 Elect Director H. Patrick Swygert For For Management 1.12 Elect Director Andre Villeneuve For For Management 1.13 Elect Director Christine Todd Whitman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation UNIVERSAL AMERICAN CORP. Ticker: UAM Security ID: 913377107 Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: MAY 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Barry W. Averill For For Management 2 Elect Director Richard A. Barasch For For Management 3 Elect Director Sally W. Crawford For For Management 4 Elect Director Matthew W. Etheridge For For Management 5 Elect Director Mark K. Gormley For For Management 6 Elect Director Mark M. Harmeling For Against Management 7 Elect Director Linda H. Lamel For For Management 8 Elect Director Patrick J. McLaughlin For For Management 9 Elect Director Richard C. Perry For For Management 10 Elect Director Thomas A. Scully For For Management 11 Elect Director Robert A. Spass For For Management 12 Elect Director Sean M. Traynor For For Management 13 Elect Director Christopher E. Wolfe For For Management 14 Elect Director Robert F. Wright For For Management WESTERN DIGITAL CORPORATION Ticker: WDC Security ID: 958102105 Meeting Date: NOV 11, 2009 Meeting Type: Annual Record Date: SEP 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Peter D. Behrendt For For Management 2 Elect Director Kathleen A. Cote For For Management 3 Elect Director John F. Coyne For For Management 4 Elect Director Henry T. DeNero For For Management 5 Elect Director William L. Kimsey For For Management 6 Elect Director Michael D. Lambert For For Management 7 Elect Director Matthew E. Massengill For For Management 8 Elect Director Roger H. Moore For For Management 9 Elect Director Thomas E. Pardun For For Management 10 Elect Director Arif Shakeel For For Management 11 Amend Omnibus Stock Plan For Against Management 12 Ratify Auditors For For Management WHIRLPOOL CORPORATION Ticker: WHR Security ID: 963320106 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael F. Johnston For For Management 1.2 Elect Director William T. Kerr For For Management 1.3 Elect Director William D. Perez For For Management 1.4 Elect Director Janice D. Stoney For For Management 1.5 Elect Director Michael D. White For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) AMERICAN CENTURY GROWTH FUNDS, INC. By (Signature and Title)* /s/ Jonathan S. Thomas Name:Jonathan S. Thomas Title:President Date August 27, 2010 *Print the name and title of each signing officer under his or her signature
